Citation Nr: 1709772	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for bilateral knee disabilities, to include bilateral knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from February 1968 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared and testified at a hearing held before the undersigned Veteran's Law Judge in September 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

This matter was previously remanded in January 2014 to obtain additional records from the Social Security Administration (SSA) and afford the Veteran a medical examination to determine the etiology of his low back and bilateral knee disabilities.  Although VA sent a request for these additional records, SSA replied that no such records exist and that further efforts to obtain them would be futile.  VA also scheduled a VA examination in April 2014 to obtain an opinion as to the etiology of the Veteran's back and knee disabilities, which the Veteran attended.  Unfortunately, for the reasons discussed below, additional development is needed and the Board must again issue a remand to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain an addendum opinion regarding the etiology of the Veteran's low back disability and bilateral knee disabilities.

As part of its duty to assist claimants, VA may be required in certain circumstances to provide a claimant with a VA medical examination.  38 U.S.C.A 5103A(d)(1) (West 2014).  However, whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In accordance with the Board's January 2014 remand, the Veteran attended a VA medical examination in April 2014 to determine the etiology of his low back and bilateral knee disabilities.  The examiner indicated that the Veteran's "current 'low back discomfort' is not caused by or a result of military service."  In the rationale for this opinion, the VA examiner indicated that there was no medical nexus to establish causality between the Veteran's current complaints and his military service.  She also reported that no permanent residual or chronic disability subject to service connection was shown in the service medical records or demonstrated by evidence following service.  

Similarly, the April 2014 VA examiner reported that the Veteran's "current bilateral knee discomfort is not caused by or a result of military service."  As was the case with the Veteran's low back disability, the VA examiner reported that there was no medical nexus to establish causality between "current complaints and military service" and that no permanent residual or chronic disability was shown by the service medical records or demonstrated by evidence following service.  

Ultimately, the Board finds that these opinions are inadequate for VA purposes.  Although this examiner reviewed the Veteran's claims file, she did not comment on the Veteran's numerous instances of in-service treatment for low back or knee symptoms.  The April 2014 VA examination report also omits any discussion of the bulldozer accident described by the Veteran at the hearing and referenced in his service treatment records.  Moreover, this opinion does not describe whether or not the Veteran's current disabilities are related to any in-service event or circumstance.  Rather, it only includes a discussion relating to whether the Veteran's current low back and knee symptoms are related to his service in the U.S. Air Force.  As this VA examination report lacks the detail required for the Board to fully adjudicate the claim, the Board is required to return the report pursuant to D'Aries and Bowling to obtain an adequate medical opinion regarding the etiology of the Veteran's low back and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an adequate VA addendum opinion regarding the Veteran's claim of entitlement to service connection for a low back and bilateral knee disabilities.  The VA examiner is to review the entire claims file, including a copy of this remand, and such review should be noted in the resulting examination report.  All necessary testing deemed necessary, to include a full VA examination if deemed to be appropriate, must be conducted.

Specifically, the examiner must provide an opinion regarding whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability and his bilateral knee disabilities, rather than the Veteran's current symptoms, were caused by or are otherwise etiologically related to his service and provide a detailed rationale for this opinion.  In arriving at this opinion, the examiner should specifically consider the Veteran's contentions regarding his in-service bulldozer accident that were described at the September 2013 hearing and the treatment notes relating to symptoms of knee and low back pain that appear in the Veteran's service treatment records.

2.  Thereafter, readjudicate the Veteran's claim for service connection for a low back and bilateral knee disabilities.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




